         Case 1:20-cv-02811-AT Document 19 Filed 05/15/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          5/15/2020

 WILLIAM ZHANG, individually and on             Case No. 1:20-cv-02811-AT
 behalf of all others similarly situated,
                                                JOINT STIPULATION AND
                     Plaintiff,                 ORDER REGARDING (1)
                                                SERVICE OF PROCESS, (2) THE
              v.                                FILING OF AN AMENDED
                                                COMPLAINT AND MOTION TO
 CIVIC TECHNOLOGIES, INC., VINNY                DISMISS BRIEFING SCHEDULE,
 LINGHAM, and JONATHAN SMITH,                   AND
                                                (3) ADJOURNMENT OF THE
                     Defendants.                INITIAL PRETRIAL
                                                CONFERENCE


      Plaintiff William Zhang, individually and on behalf of all others similarly

situated, and Defendants Civic Technologies, Inc., Vinny Lingham, and Jonathan

Smith (collectively, “Defendants”) (together, the “Parties”), by and through their

undersigned counsel, hereby stipulate as follows:

      WHEREAS, on April 3, 2020, Plaintiff filed a class action complaint against

Defendants, Dkt. No. 1 (the “Initial Complaint”), bringing claims under Sections 5

and 12(a)(1) of the Securities Act of 1933 (the “Securities Act”) and the Illinois

Securities Law of 1953;

      WHEREAS, the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”) requires that plaintiffs bringing class action claims under the Securities

Act publish a notice advising members of the putative class of the pendency of the

action, and provides that any member of the putative class may move the court to

serve as lead plaintiff of the putative class within 60 days after the notice is published

(15 U.S.C. § 77z-1(a)(3)(A));
           Case 1:20-cv-02811-AT Document 19 Filed 05/15/20 Page 2 of 5



      WHEREAS, the PSLRA provides for an automatic stay of discovery during the

motion to dismiss process (15 U.S.C. § 77z-1(b)(3)(B));

      WHEREAS, Plaintiff avers that it published the PSLRA-mandated notice on

April 8, 2020;

      WHEREAS, Plaintiff effected service of process on Defendants Civic

Technologies, Inc. and Vinny Lingham on April 24, 2020;

      WHEREAS, Defendants Civic Technologies, Inc. and Vinny Lingham’s

deadline to answer, move against, or otherwise respond to the Initial Complaint is

presently May 15, 2020;

      WHEREAS, Plaintiff intends to file a motion for appointment as Lead Plaintiff

and approval of lead counsel;

      WHEREAS, the Parties anticipate that the Court-appointed Lead Plaintiff will

file an amended class action complaint, and that Defendants will thereafter respond

to the amended class action complaint; and

      WHEREAS, the Parties have conferred on a proposed schedule for the filing of

the amended class action complaint and Defendants’ response, following the Court’s

appointment of a Lead Plaintiff and approval of lead counsel;

      IT IS ACCORDINGLY STIPULATED, by and between the undersigned

counsel for the Parties, subject to the Court’s approval, as follows:

      1.      The undersigned counsel for Defendants hereby waives service on behalf

of all Defendants of the summons and complaint pursuant to Federal Rule of Civil

Procedure 4(d); provided, however, that the acceptance of service and entry into this



                                           2
           Case 1:20-cv-02811-AT Document 19 Filed 05/15/20 Page 3 of 5



Stipulation shall not waive, and Defendants expressly preserve, all rights, claims and

defenses, including, but not limited to, all defenses relating to jurisdiction, other than

a defense as to the sufficiency of service of the summons and complaints and the form

of the summons.

      2.        Defendants shall have no obligation to answer, move against, or

otherwise respond to the Initial Complaint unless otherwise ordered by the Court.

      3.        Plaintiff shall file his motion for appointment as Lead Plaintiff and

approval of class counsel by June 8, 2020.

      4.        Defendants shall file any opposition to Plaintiff’s motion for

appointment as Lead Plaintiff and approval of class counsel by June 22, 2020.

      5.        Plaintiff shall file any reply in further support of the motion for

appointment as Lead Plaintiff and approval of class counsel by July 6, 2020.

      6.        Lead Plaintiff shall file an amended class action complaint within 45

days after the entry of the Court’s order appointing a lead plaintiff and approving

lead counsel.

      7.        Defendants shall answer, move against, or otherwise respond to the

amended class action complaint within 45 days after Lead Plaintiff files the amended

class action complaint.

      8.        If Defendants move to dismiss the amended class action complaint, Lead

Plaintiff shall file any opposition to the motion to dismiss within 30 days after the

filing of the motion, and Defendants shall file any reply within 21 days after the filing

of the opposition to the motion to dismiss.



                                            3
           Case 1:20-cv-02811-AT Document 19 Filed 05/15/20 Page 4 of 5



      9.      The initial pre-trial conference in this action, although not yet

scheduled, shall be adjourned sine die until after Defendants’ motion to dismiss is

decided, or if no such motion is filed, until after Defendants respond to the amended

class action complaint.




                                         4
Case 1:20-cv-02811-AT Document 19 Filed 05/15/20 Page 5 of 5
